DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the lead line" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over Weinel (US 2013/0092796) in view of Mitchell et al. (US 2017/0066537)

Weinel fails to disclose the base is removably mounted to an aerial vehicle.
Mitchell teaches a deployable lead line anchor point system (1) with a base (disc shaped bung (5)) (fig. 1) is removably mounted to an aerial vehicle (Fig. 10A) (para [0048]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Weinel to include the teachings of Mitchell to have the base removably mounted to an aerial vehicle, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of utilizing the invention to slow the descent of an aircraft experiencing complete power failure. 
In re. claim 28, Weinel teaches a garment (102), comprising: a descent restraint system that includes: a deployable decelerator (136) having lead lines (134); a housing (110) structured to attach to the garment (figs. 3-4) and to store the decelerator in a stored state prior to deployment (storage 
Weinel fails to disclose the housing is mounted to an aerial vehicle comprising a body with at least one motor providing power to at least one rotor.
Mitchell teaches a housing (1) is mounted to an aerial vehicle (52) comprising a body with at least one motor providing power to at least one rotor (as is understood by multirotor UAV) (para [0125]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Weinel to include the teachings of Mitchell to have the housing mounted to an aerial vehicle comprising a body with at least one motor providing power to at least one rotor, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of utilizing the invention to slow the descent of an aircraft experiencing complete power failure. 
In re. claim 34, Weinel teaches a deployable anchor point system for a decelerator on a garment, the decelerator (136) having a lead line (134), the system comprising: a housing (110) that attaches to the garment (fig. 4) and is sized and shaped to store the decelerator (in stored configuration (120A)) (fig. 3); an inflatable tube (130) that is storable in the housing (in stored configuration (120A)) (fig. 3), the inflatable tube having a body with at least one sidewall (fig. 4), a proximal end that attaches to the housing (adjacent harness strip (140)) (fig. 4), and a distal end 
Weinel fails to disclose the housing is mounted to an aerial vehicle.
Mitchell teaches a housing (1) is mounted to an aerial vehicle (52) (para [0125]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Weinel to include the teachings of Mitchell to have the housing mounted to an aerial vehicle, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of utilizing the invention to slow the descent of an aircraft experiencing complete power failure. 
In re. claim 22, Weinel as modified by Mitchell (see Weinel) teach the system of claim 21, further comprising a source of fluid (124) coupled to the fluid port to selectively introduce fluid into the inflatable tube (130) (para [0045]) (fig. 5) and inflate the inflatable tube to force the second end of the inflatable tube and the aerodynamic decelerator out of the housing and away from the aerial vehicle (fig. 4) (para [0035]), wherein the inflatable tube (130) and the lead line (134) tethers the aerodynamic decelerator (136) to the housing and positions the lead line anchor point away from the garment (102) (fig. 4).

In re. claims 23 and 30, Weinel as modified by Mitchell (see Mitchell) teach the housing (1) is rigidly connected to the aerial vehicle (para [0048]).
 Weinel as modified by Mitchell (see Weinel) teach the first end of the inflatable tube (130) is rigidly connected to the housing (110) (via harness strip (140)) (fig. 4).
In re. claims 24, 31 and 38, Weinel as modified by Mitchell (see Mitchell) teach the housing includes an interior base component (inner diameter of bung (5)) (fig. 2) and an exterior base component (exterior portion of body (2) surrounding inner diameter of bung (5)) (fig. 3A), the interior base component sized and shaped to fit inside the exterior base component (fig. 3A) and to provide a friction fit (fig. 3A) for the first end of the inflatable tube between the first and second base components to hold the first end of the inflatable tube to the housing (as the intended use of the friction fit fails to further define the invention).
In re. claim 25, Weinel as modified by Mitchell (see Mitchell) teach the system of claim 24, wherein the first base component includes an aperture (11) sized and shaped to provide fluid communication between the source of fluid and the inflatable tube (fig. 2) (para [0113]).
In re. claims 26 and 33, Weinel as modified by Mitchell (see Weinel) teach the inflatable tube is structured to maintain pressurization after the inflatable tube is fully inflated to become a rigid member (as no deflation of bladder (130) is disclosed).
In re. claim 27, Weinel as modified by Mitchell (see Weinel) teach the system of claim 21, wherein the aerodynamic decelerator is a parachute (136) (fig. 4).
In re. claims 29 and 39, Weinel as modified by Mitchell (see Mitchell) teach the housing further includes a base (bung (5)) (fig. 2) that is structured to removably mount the housing to the aerial vehicle (para [0048]).

Weinel as modified by Mitchell (see Weinel) teach inflating the inflatable tube (130) to force the second end of the inflatable tube and the decelerator out of the housing (para [0035]), whereby the inflatable tube (130) tethers the decelerator (136) via the housing (fig. 4).
In re. claim 35, Weinel as modified by Mitchell (see Weinel) teach the system of claim 34 wherein the inflatable tube remains inflated to become a rigid member that anchors the decelerator lead line away from the aerial vehicle after the distal end of the inflatable tube and the decelerator are forced out of the housing and the parachute canopy inflates (fig. 4).
In re. claim 36, Weinel as modified by Mitchell (see Weinel) teach the system of claim 34 wherein the proximal end of the inflatable tube (130) has a fluid port that forms a fluid connection point (via fluid coupling to gas canister) (para [0045]).
In re. claim 37, Weinel as modified by Mitchell (see Weinel) teach the system of claim 36 further including a source of fluid (124) that couples to the fluid port on the inflatable tube (para [0045]) and selectively introduces fluid into the inflatable tube to inflate the inflatable tube (para [0045]) and force the distal end of the inflatable tube (130), anchor point (132), and the attached 
Weinel as modified by Mitchell (see Mitchell) teach the aerial vehicle (fig. 10A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.  
In particular, Tetsuya (JP H10203491) discloses storing a parachute (4) within a recess (8) of an inflatable member (6) and deploying the parachute (4) by inflating the inflatable member (8) (para [0006]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647